Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Autumn Villarreal on 5/12/2022.

The application has been amended as follows: 

	In claim 1, line 3, replace “the brine” with – a salt lake brine --.
	In claim 1, line 5-6, replace “the end of the reaction” with – the end of the crystallization reaction --.
	In claim 1, line 15, after the phrase “carbonate ion” insert – and wherein in step b, the lithium-containing layered material has a chemical formula LiAlx(OH)3xCl mH2O, where x=1-10, and m=1-10 --.
	Cancel claim 10.
	In claim 11, line 5, replace the phrase “SO42-“ with – SO42- --.
	In claim 16, line 4, replace “to180” with – to 180 --. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the cumulative features of claim 1 with particular attention given to the feature of “the alkali solution is an alkali solution free of carbonate ion” and “the lithium-containing layered material has a chemical formula LiAlx(OH)3xCl mH2O, where x=1-10, and m=1-10”.
The prior art of CN 107043116 teaches a process of extracting lithium from a salt lake brine (Background). The process includes adding an aluminum salt and forming a magnesium-aluminum hydrotalcite, and separating it from a lithium containing solution (Steps A-G). However, CN 107043116 uses carbonate in the process and the lithium containing solution has lithium in the form of LiAl2(OH)6]CO3 3H2O (Embodiment 1). Therefore, CN 107043116 does not teach or suggest “the alkali solution is an alkali solution free of carbonate ion” and “the lithium-containing layered material has a chemical formula LiAlx(OH)3xCl mH2O, where x=1-10, and m=1-10”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731